Per Curiam.
— The direction that the plaintiffs were entitled to recover if the defendant passed the note to them fraudulently, or with a promise to take it up if found to be uncurrent, was accurate in every respect. If there was fraud in the transaction, it gave rise to an instant cause of action; and if the note was uncurrent, it was no part of the contract that its worthlessness should be ascertained by a demand on the drawer. Nor was the judge bound to put the cause on the testimony of M’Gregor separately; for a party has no right to have the evidence delivered to the jury in parcels, or to split up a single case into several. The resulting points of fact were precisely stated, and it was for the jury to determine, them on all the evidence, without having it stripped of the corroboration which the parts of it might receive from each other.
Judgment affirmed.